Order filed, October 31, 2018.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00918-CR
                                 ____________

                    GARY DAVIS GARRETSON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


               On Appeal from the 399th Judicial District Court
                            Bexar County, Texas
                    Trial Court Cause No. 2017CR12813


                                     ORDER

      The reporter’s record in this case was due October 30, 2018. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Letitia Moncivais, the court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM